EXHIBIT 10.1

CROCS, INC.

2008 CASH INCENTIVE PLAN

(As Amended and Restated Effective June 4, 2012)

1. Purpose. The purpose of the Crocs, Inc. 2008 Cash Incentive Plan (the “Plan”)
is to advance the interests of Crocs, Inc. (“Crocs”) and its stockholders by
promoting Crocs’s pay for performance philosophy, attracting and retaining key
employees of Crocs and its subsidiaries, and stimulating the efforts of such
employees toward the continued success and growth of Crocs’s business. Amounts
paid pursuant to the Plan are intended to qualify as “performance-based
compensation” within the meaning of Section 162(m) of the Internal Revenue Code
of 1986, as amended.

2. Definitions. When the following terms are used with capital letters in the
Plan, they will have the meanings indicated:

(a) “Award” means an incentive award which, subject to the terms and conditions
prescribed by the Committee, entitles a Participant to receive a cash payment
from the Company in accordance with Section 3.

(b) “Board” means the Board of Directors of Crocs.

(c) “Code” means the Internal Revenue Code of 1986, as amended.

(d) “Committee” means the Compensation Committee of the Board or such other
committee as may be designated by the Board to administer the Plan.

(e) “Company” means Crocs and its subsidiaries.

(f) “Covered Officer” means any Participant whose compensation, in the
Performance Period for which an the incentive under the Plan is calculated, is
subject to the compensation expense deduction limitations set forth in
Section 162(m) of the Code.

(g) “Eligible Employee” means any employee of the Company.

(h) “Participant” means an Eligible Employee designated by the Committee to
participate in the Plan as provided in Section 3.1. Designation by the Committee
as a Participant for a specific Performance Period or series of Performance
Periods does not confer on the Participant the right to participate in the Plan
for any other Performance Periods.

(i) “Performance-Based Compensation” means an Award that is intended to
constitute “performance-based compensation” within the meaning of
Section 162(m)(4)(C) of the Code and the regulations promulgated thereunder.

(j) “Performance Measures” means one or a combination of two or more of the
following performance criteria: net sales; net earnings; earnings before income
taxes; earnings before interest and taxes; earnings before interest, taxes,
depreciation and amortization; earnings per share (basic or diluted);
profitability as measured by return ratios (including return on assets, return
on equity, return on investment and return on net sales) or by the degree to
which any of the foregoing earnings measures exceed a percentage of net sales;
cash flow; market share; margins (including one or more of gross, operating and
net earnings margins); stock price; total stockholder return; asset quality;
non-performing assets; revenue growth; operating income; pre- or after-tax
income; cash flow per share; operating assets; improvement in or attainment of



--------------------------------------------------------------------------------

expense levels or cost savings; economic value added; and improvement in or
attainment of working capital levels. In addition, for any Award to a
Participant who is not, and is not likely to be as of the end of the Company’s
relevant tax year, a Covered Officer or that is not intended to constitute
Performance-Based Compensation, Performance Measures may include, alone or in
combination with any of the foregoing Performance Measures, any other measure of
performance as determined by the Committee. Any Performance Measure utilized may
be expressed in absolute amounts, on a per share basis, as a change from
preceding Performance Periods, as a comparison to the performance of specified
companies or other external measures, and may relate to one or any combination
of corporate (including such direct and indirect subsidiaries of the Company as
the Committee may determine or on such consolidated basis as the Committee may
determine), group, unit, division, affiliate or individual performance.

(k) “Performance Period” means the period of time specified by the Committee
over which the degree of attainment of specified Performance Measures will be
measured.

3. Awards.

3.1 Allocation of Awards. Prior to the earlier of (i) 90 days following the
commencement of a Performance Period or (ii) the passage of 25 percent of the
duration of such Performance Period, the Committee will designate such Eligible
Employees as it deems appropriate to participate in the Plan for such
Performance Period. The Committee’s designation of an Eligible Employee as
entitled to participate in the Plan may be for a single Performance Period, or
for a fixed or indefinite series of future Performance Periods, in its
discretion. A designation for more than one Performance Period shall be subject
to the Participant’s continued employment by the Company, and may be rescinded
at any time as to future Performance Periods by the Committee. Awards may be
granted to a Participant in such amounts and on such terms as may be determined
by the Committee. At the time an Award is made, the Committee will specify the
terms and conditions that will govern the Award, which will include that the
Award will be earned only upon, and to the extent that, the applicable
Performance measures as described in Section 3.2 are satisfied over the course
of the applicable Performance Period. Different terms and conditions may be
established by the Committee for different Awards and for different
Participants.

3.2 Performance Measures. The payment of an Award will be contingent upon the
degree of attainment of such Performance Measures over the applicable
Performance Period as are specified by the Committee. Performance Measures for
any Performance Period will be established by the Committee prior to the earlier
of (i) 90 days following the commencement of the Performance Period or (ii) the
passage of 25 percent of the duration of the Performance Period.

3.3 Adjustments to Performance Measures. The Committee may provide in any Award
that any evaluation of performance may include or exclude any of the following
events that occurs during a Performance Period: (i) asset write-downs,
(ii) litigation or claim judgments or settlements, (iii) the effect of changes
in tax laws, accounting principles, or other laws or provisions affecting
reported results, (iv) any reorganization and restructuring programs,
(v) extraordinary nonrecurring items as described in Accounting Principles Board
Opinion No. 30 and/or in Management’s Discussion and Analysis of Financial
Condition and Results of Operations appearing in the Company’s annual report to
stockholders for the applicable year, (vi) acquisitions or divestitures,
(vii) foreign exchange gains and losses, and (viii) gains and losses on asset
sales. To the extent such inclusions or exclusions affect Awards to Covered
Employees, they shall be prescribed in a form that satisfies the requirements
for “performance-based compensation” within the meaning of Section 162(m), or
any successor provision thereto.

The Committee also may, at any time during or after a Performance Period, in its
sole and absolute discretion, modify the Performance Measures applicable to a
Performance Period in addition to any adjustments specified for the Performance
Period in accordance with the immediately preceding



--------------------------------------------------------------------------------

paragraph if it determines that as a result of changed circumstances, such
modification is required to reflect the original intent of such Performance
Measures. However, no such modification may be made to the extent it would
increase the amount of compensation that would otherwise be payable to any
Participant who is a Covered Officer or is likely to be a Covered Officer as of
the end of the Company’s relevant tax year.

3.4 Maximum Amount of Awards. No Participant who is a Covered Officer shall be
entitled to receive an Award payment for any Performance Period that exceeds
$8,000,000 for an annual Performance Period or, if the Performance Period is
longer or shorter in duration than one year, an amount equal to the product of
(i) $2,000,000, multiplied by (ii) the number of quarters in the Performance
Period.

3.5 Authority to Reduce or Eliminate Amount of Award. The Committee is
authorized at any time during or after a Performance Period, in its sole and
absolute discretion, to reduce or eliminate the amount of an Award otherwise
payable to any Participant for any reason. No reduction in the amount of an
Award payable to any Participant shall increase the amount of an Award payable
to any other Participant.

3.6 Payment of Awards. Following the completion of each Performance Period, the
Committee shall certify in writing the degree to which the Performance Measures
were attained and the Awards payable to Participants. Each Participant shall
receive payment in cash of the Award as soon as practicable following the
Committee’s determination and certification made pursuant to this Section 3.6,
but in no event later than March 15 of the calendar year immediately following
the last day of the Performance Period to which such payment relates.

4. Administration.

4.1 Authority of Committee. The Committee shall administer the Plan. The
Committee shall have exclusive power, subject to the limitations contained in
the Plan, to make Awards and to determine when and to whom Awards will be
granted, and the form, amount and other terms and conditions of each Award,
subject to the provisions of the Plan. The Committee shall have the authority to
interpret the Plan and any Award made under the Plan, to establish, amend, waive
and rescind any rules and regulations relating to the administration of the
Plan, and to make all other determinations necessary or advisable for the
administration of the Plan. The Committee may correct any defect, supply any
omission or reconcile any inconsistency in the Plan or in any Award in the
manner and to the extent it shall deem desirable. The determinations of the
Committee in the administration of the Plan, as described herein, shall be
final, binding and conclusive, subject to the provisions of the Plan. A majority
of the members of the Committee shall constitute a quorum for any meeting of the
Committee.

4.2 Indemnification. To the greatest extent permitted by law, (i) no member or
former member of the Committee shall be liable for any action or determination
taken or made in good faith with respect to the Plan or any Award made under the
Plan, and (ii) the members or former members of the Committee shall be entitled
to indemnification by the Company against and from any loss incurred by such
members by reason of any such actions and determinations.

5. Effective Date of the Plan. The Plan as amended and restated effective
June 4, 2012 shall become effective as of January 1, 2012; provided that the
Plan as so amended and restated is approved by Crocs’s stockholders within 12
months of such date. The Plan shall remain in effect until it has been
terminated pursuant to Section 8.

6. Right to Terminate Employment. Nothing in the Plan shall confer upon any
Participant the right to continue in the employment of the Company or affect any
right which the Company may have to terminate the employment of a Participant
with or without cause.



--------------------------------------------------------------------------------

7. Tax Withholding. The Company shall have the right to withhold from cash
payments under the Plan to a Participant or other person an amount sufficient to
cover any required withholding taxes.

8. Amendment, Modification and Termination of the Plan. The Board or Committee
may at any time terminate, suspend or modify the Plan and the terms and
provisions of any Award to any Participant which has not been paid. Amendments
are subject to approval of Crocs’ stockholders only if such approval is
necessary to maintain the Plan in compliance with the requirements of
Section 162(m) of the Code, its successor provisions or any other applicable law
or regulation. No Award may be granted during any suspension of the Plan or
after its termination.

9. Unfunded Plan. The Plan shall be unfunded, and the Company shall not be
required to segregate any assets that may at any time be represented by Awards
under the Plan. No Participant shall, by virtue of the Plan, have any interest
in any specific assets of the Company.

10. Other Benefit and Compensation Programs. Neither the adoption of the Plan by
the Board nor its submission to the stockholders of the Company shall be
construed as creating any limitation on the power of the Board or Committee to
adopt such other incentive arrangements as it may deem appropriate. Payments
received by a Participant under an Award made pursuant to the Plan shall not be
deemed a part of a Participant’s regular recurring compensation for purposes of
the termination, indemnity or severance pay law of any state and shall not be
included in, nor have any effect on, the determination of benefits under any
other employee benefit plan, contract or similar arrangement provided by the
Company unless expressly so provided by such other plan, contract or
arrangement, or unless the Committee expressly determines otherwise.

11. Executive Compensation Recovery Policy. For participants subject to the
Company’s Recovery of Executive Compensation Policy (the “Policy”), all amounts
earned under the Amended Plan are subject to the Policy, as in effect from time
to time, a current copy of which may be requested from the Company at any time,
and the terms and conditions of which are hereby incorporated by reference into
the Amended Plan.

12. Governing Law. To the extent that Federal laws do not otherwise control, the
Plan and all determinations made and actions taken pursuant to the Plan shall be
governed by the laws of the State of Colorado and construed accordingly.

13. Other Provisions.

13.1 Non-transferability. Participants and beneficiaries shall not have the
right to assign, pledge or otherwise dispose of any part of an Award under the
Plan.

13.2 Termination of Employment. Except as otherwise provided in this section, no
Award shall be paid to a Participant who is not actively employed by the Company
as of the end of the applicable Performance Period. If a Participant’s
employment with the Company ends during a Performance Period, the Committee may,
in its discretion, determine that the Participant (or his or her beneficiaries)
shall be paid a pro rata portion of the Award payment that the Participant would
have received but for the fact that the Participant’s employment ended. Any such
pro rated Award payment will be paid at the same time as other Award payments
with respect to the applicable Performance Period.